Citation Nr: 1207686	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for kidney stones claimed to be as a result of medical treatment, or the lack thereof, at the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida, and associated VA health care facilities.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for multiple urinary tract infections claimed to be as a result of medical treatment, or the lack thereof, at the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida, and associated VA health care facilities.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for prostate hypertrophy claimed to be as a result of medical treatment, or the lack thereof, at the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida, and associated VA health care facilities.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for atrial fibrillation with sick sinus syndrome with a pacemaker status post-atrioventricular nodal ablation claimed to be as a result of medical treatment, or the lack thereof, at the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida, and associated VA health care facilities.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for dementia claimed to be as a result of medical treatment, or the lack thereof, at the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida, and associated VA health care facilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his medical doctor daughter


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from October 1952 to July 1954, and was awarded a Combat Infantryman Badge for his service in the Korean War Conflict.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for kidney stones, multiple urinary tract infections, prostate hypertrophy, atrial fibrillation with sick sinus syndrome with pacemaker status post-atrioventricular nodal ablation, and dementia.  

In June 2008, the appellant and his daughter, who is a VA physician specializing in internal medicine, testified before the undersigned Veterans Law Judge (VLJ), seated at the RO in St. Petersburg, Florida.  A transcript of the hearing has been associated with the claims file.  Following a review of the appellant's claim, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain additional medical evidence.  Said remand was issued in November 2008.  

The claim was subsequently returned to the Board for review.  After further inspection of the claim, the Board determined that not all of the medical records that had been requested in the November 2008 Board remand had been obtained and included in the claims folder.  Thus, another remand was promulgated and issued in August 2009.  The claim has since been returned to the Board.

Upon reviewing the development since August 2009, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The RO/AMC was tasked by the Board to obtain additional medical evidence with respect to the appellant's claimed disorders, and it has done so.  Specifically, the RO/AMC was asked to obtain an examination of the appellant along with an opinion concerning whether the appellant now had the claimed disabilities and whether the disabilities were the result of or caused by inadequate or negligent care provided by VA medical care providers.  The results from the request along with two medical opinions have been included in the claims folder for review.  The results were returned to the RO/AMC which, in turn, issued a Supplemental Statement of the Case in response to the information obtained.  Based on the foregoing, the Board finds that the RO/AMC substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  With respect to the disabilities of kidney stones, multiple urinary tract infections, and prostate hypertrophy, the competent and probative evidence of record preponderates against a finding that the appellant has an additional disability that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment (or not providing treatment), that there was an absence of informed consent, that there was an occurrence of an event not reasonably foreseeable, or that VA treatment, or lack thereof, caused or aggravated the appellant's claimed disabilities beyond their natural progression. 

2.  Resolving all reasonable doubt in the service member's favor, the lack of treatment provided to him with respect to his cardiac complaints by a VA health care facility in 2004 was careless, negligent, due to a lack of proper skill or error in judgment and this failure was the proximate cause of the service member's atrial fibrillation with sick sinus syndrome with a pacemaker status post-atrioventricular nodal ablation.

3.  With respect to the service member's dementia, such a disability was not an additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and any additional disability was an event reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the kidney stones claimed to be the result of medical treatment, or the lack thereof, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2011). 

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for multiple urinary tract infections claimed to be the result of medical treatment, or the lack thereof, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2011). 

3.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for prostate hypertrophy claimed to be the result of medical treatment, or the lack thereof, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2011). 

4.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for atrial fibrillation with sick sinus syndrome with a pacemaker status post-atrioventricular nodal ablation claimed to be the result of medical treatment, or the lack thereof, have been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2011). 

5.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for dementia claimed to be the result of medical treatment, or the lack thereof, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, with assistance from his doctor daughter, has come before the VA claiming that because of inadequate or incomplete care received by the appellant at a VA medical facility, he now suffers from a multitude of disabilities that he believes are due to that lack of care.  The RO has denied his claim and he has appealed to the Board for review.  

The Board has thoroughly reviewed all the evidence in the service member's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims, hereinafter the Court, issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

VA satisfied its duty to notify by means of letters sent to the appellant in July 2005, July 2006, and again in December 2009.  The letters sent in July 2006 and in December 2009 included specific Dingess-type notice information.  These letters informed the appellant what type of evidence was required to substantiate the claims for compensation pursuant to 38 U.S.C.A. § 1151, and of his, and VA's, respective duties for obtaining evidence.  While the appellant was provided with notice of what type of information and evidence was needed to substantiate his claim for benefits, he was not provided with notice of the type of evidence necessary to establish ratings and effective dates for the disabilities on appeal.  Despite the inadequate notice provided to the appellant on these elements, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 

In sum, VA has informed the appellant of which evidence he was to provide to VA and which evidence VA would attempt to obtain on his behalf.  VA sent the appellant notice of the VCAA, which spelled out the requirements of the VCAA and what the VA would do to assist the appellant.  VA informed the appellant that it would request records and other evidence, but that it was the appellant's responsibility to ensure that the VA received the records.  The appellant was told that he should inform the VA of any additional records or evidence necessary for his claim.  VA also fulfilled its duty to assist.  VA obtained the appellant's available medical treatment records and those other records that the VA was made aware thereof.  

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  The appellant, along with his doctor daughter, did avail himself of this option and provided testimony before the Board in June 2008.  During that hearing, the appellant described his basic overall health prior to 1998 and his health problems since that time.  He further testified on why he believed he now suffers from additional disabilities that he supposes were caused by or the result of treatment (or the lack thereof) he received at his local VA Medical Center (VAMC) in West Palm Beach.  Also during the hearing, as reported, the appellant's doctor daughter proffered testimony in support of her father's claim.  She provided some discussion with specific disabilities while not specific discussion on some of the other conditions now on appeal.  It is further noted that during the course of this appeal, the appellant has proffered documents and statements in support of his claim. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record shows that the appellant underwent two medical examinations in conjunction with this claim.  The first examination was accomplished in March 2011 and the second was performed in August 2011.  The examinations were accomplished after a thorough review of the medical evidence and upon completion of physical examining of the appellant.  Both reports provided sufficient detail with respect to the opinions provided and the examination reports contain sufficient information so the Board can render informed determinations.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim.  The claimant demonstrated an understanding of the evidence required to substantiate the claim.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved. 

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

The appellant now comes before the Board asking that compensation be awarded to him pursuant to 38 U.S.C.A. § 1151.  Review of the evidence of record and the appellant's testimony indicates that he is seeking compensation for additional disabilities of kidney stones, multiple urinary tract infections, prostate hypertrophy, atrial fibrillation with sick sinus syndrome with pacemaker status post-atrioventricular nodal ablation, and dementia, due to medical treatment, or the lack thereof, he received at the West Palm Beach VAMC.  He contends that the level of care he received at the West Palm Beach VAMC resulted in "a total degradation of his health."  More specifically, that his doctors failed to look into his and his family's complaints/concerns and to treat him properly by failing to diagnose and treat the aforementioned disabilities before being admitted for emergency care on July 16, 2004.

Title 38, United States Code, Section 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  See Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The appellant does not contend, nor does the evidence reflect that consideration under any other theory of entitlement is warranted. 

Section 1151(a) grants compensation for qualifying disabilities to veterans in the same manner as if such disability were service-connected, under certain circumstances.  See also 38 C.F.R. § 3.361 (2011).  First, the disability must be caused by hospital care, medical or surgical treatment, or examination furnished the veteran by VA, and the proximate cause of the disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.361(d) (2011).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2011). 

Whether the proximate cause of a service member's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2011). 

Second, there must be evidence of additional disability, as shown by comparing the service member's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b) (2011).  In determining whether disability resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of VA care, the evidence must show actual causation rather than coincidental occurrence.  38 C.F.R. § 3.361(c)(1) (2011).  Finally, the disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.301(c)(3) (2011). 

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.358(b) (2011). 

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2) (2011).  Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the appellant.  38 C.F.R. § 3.358(c)(3) (2011).

I.  Kidney Stones and Urinary Tract Infections

The record indicates that in November 1998, the appellant underwent a transurethral resection at the VA Medical Center in West Palm Beach.  Following the operation, he was provided with suppressant therapy for urinary tract infections.  In November 2001, it was discovered that the appellant was suffering from a microhematuria and he underwent a cystoscopy in December 2001.  The findings from that test were "normal" and there was no sign of traveculation.  

Then in July 2004, a renal ultrasound was accomplished after the appellant was admitted for urosepsis.  The ultrasound revealed a moderately severe right-sided hyrouretronephrosis.  The test further showed a "large nonobstructing stone" in the superior pole of the left kidney.  On discovery of the renal calculi, the appellant underwent appropriate treatments, including intravenous antibiotics, stent placement, and lithotripsy.  

The appellant has averred that improper treatment was given to him.  He has suggested that the VA medical facility ignored his complaints of recurrent urinary tract infections and nocturia, and that because of this lack of care, he developed kidney stones and was obliged to undergo the treatment that was prescribed in the summer of 2004.  The appellant, through his doctor daughter, has claimed that if the correct type of pharmaceutical drugs were administered in 2003 and 2004, the appellant would not have developed the condition for which he was treated in 2004.  Moreover, the doctor daughter has asserted that the proper drugs were not administered which had led to additional bladder complications.  

Upon reviewing of the medical data contained in the claims folder, a VA doctor in March 2011 found that there was "no departure from standard care of urologic conditions at the" West Palm Beach VAMC.  In other words, the examiner did not find that there was an error in judgment or carelessness or some other instance of fault in the treatment of the appellant.  The reviewer did not conclude that additional testing should have been accomplished or that additional drugs should have been given to the appellant during the time period.  The reviewer further did not insinuate that the treatment provided by the VA health care facility led to further complications such as kidney stones and repeated urinary tract infections.  It was basically intimated that, without resorting to speculation, the complained of outcomes could have been avoided if further or different treatment had been provided by the VA health care facility and its professionals.  The Board would also point out that the reviewer did not say that the appellant was currently suffering from an additional disability that could be categorized as kidney stones or repeated urinary tract infections.  

As reported, the appellant has claimed that he received improper treatment for his kidney stones and recurrent urinary tract infections.  Yet, the appellant is not a doctor nor has he undergone medical training.  The Board notes that the appellant is competent to report that on which he has personal knowledge, i.e., what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the appellant is a lay person, and as a layperson, he does not have the expertise to opine regarding medical diagnosis or etiology.  He cannot state, with medical certainty, that the treatment he received for his two conditions was improper or that the treatment caused an additional, unforeseeable disability.  In the absence of evidence demonstrating that the appellant has the requisite training to proffer medical opinions, the contentions made by him are no more than unsubstantiated conjecture and are of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In other words, the appellant may not self-diagnose or provide an opinion with respect to the causation of a disease or disability.

However, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

The Federal Circuit further stated in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting what was observed regarding the care he received at the VAMC.  The Board also believes that the appellant is sincere in expressing the opinion that he now has additional disabilities due to his treatment.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology or nature of his previous kidney stones and previous urinary tract infections.  See Barr.  Thus, the lay assertions are not competent or sufficient. 

The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

In this instance, there are two medical opinions, one from a VA doctor and one from the doctor daughter.  The VA examiner has reviewed the complete claims folder including the statements provided by the service member and his daughter.  In providing his opinion, the medical doctor was not equivocal, vague, or ambiguous with his opinion.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationales for all conclusions presented, as noted in the discussion above.

With respect to the statements provided by the appellant's daughter, a doctor, the Board acknowledges her suggestion that the appellant had an additional disability due to the treatment.  The Board further recognizes the daughter's statements concerning what she believes the treatment for the conditions should have been.  However, besides making the statements, the daughter has not provided any discussion that would further explain her pronouncements.  She did not submit any analysis supportive of her testimony nor has she provided any documents from medical journals or treatises or studies that would add any support to her assertions.  Thus, the Board thus finds the assertions made by the doctor daughter with respect to the recurrent urinary tract infections and kidney stones inconclusive and speculative.  In other words, the statements are is not definitive in proving her father's claim.  The assertions are deemed to be of limited weight as the statements fail to assert a medical basis upon which the supposition was predicated.  The Court has made it clear that medical possibilities and unsupported medical opinions carry negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for weighing medical evidence.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, the probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

An examiner's opinion must be supported by clinical evidence and not merely general conclusions based on a history furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  Consequently, her suppositions are no better than the facts alleged by the claimant, and may be accorded little weight with regard to the appellant's § 1151 claim.  See also LeShore v. Brown, 8 Vet. App. 406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When the appellant's daughter made her statements, she has couched her opinion with merely assertions or her belief in something.  In other words, she has not been definitive in her opinion.  More importantly, the doctor daughter did not find that there was carelessness, negligence, lack of proper skill, an error in judgment, or a similar instance in fault in the treatment provided by the VA.  While the doctor daughter may believe that improper care was provided to her father or she may conclude that she would have provided a different type of care to her father for the treatment of his kidney stones and recurrent kidney stones, she did not provide documentation that would corroborate either her assertions or the assertions made by her father.  Hence, the Board finds that the daughter's statements to be less probative because they are vague, undefined, and open to interpretation. 

Accordingly, the Board attaches the most significant probative value to the VA opinion as it appears to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).

Hence, after review of the evidence, the Board finds that service connection is not warranted for additional disabilities under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).  Initially, the Board notes that the most recent medical evidence does not show that the appellant has had additional kidney stones or urinary tract infections since being treated in 2004.  More importantly, the evidence does not suggest that any additional disability is the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, however; rather, the evidence suggests that the treatment and subsequent surgeries were done properly and that there is no additional disability that can be attributed to the treatment that was provided.  As there is no competent medical evidence to the contrary (that the development of the additional disabilities is not reasonable), the Board finds that the compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010) for kidney stones and multiple urinary tract infections is not warranted.  

II.  Prostate Hypertrophy

The appellant has further argued that because of mistreatment or a lack of treatment, he developed prostate hypertrophy or an enlarged prostrate that possibly led to urethral and bladder problems.  More specifically, the appellant, through his daughter, has averred that the VAMC, and the personnel thereof, failed to exercise a degree of care that would have been expected of a reasonable healthcare provider by not properly evaluating the appellant's symptoms and then insufficiently "working up" the appellant resulting in the additional disability of prostate hypertrophy.  

The record indicates that the appellant underwent a prostate examination in 2002 and the results were negative for any findings of a hypertrophic prostate.  The claims file suggests that when the appellant was admitted to hospital in July 2004, a digital rectal examination of the appellant was not performed.  

The appellant underwent a VA examination in conjunction with his claim in January 2006.  The doctor provided the following comments:

	. . . In addition, it would have been the standard of practice for the patient to undergo annual physical examinations including digital rectal examination.  According to the patient and his daughter none of this was done. . . . If, in fact, this is the case that the patient did complain to his primary care physician multiple times of recurrent urinary tract symptoms and if he was not further evaluated to include workup for further kidney stones as well as standard physical examinations, then I would have to agree with the patient and his daughter that this was not appropriate care.  However, whether this would have prevented the patient from ultimately developing the complications he had is unknown. . . . With regards to the prostatic hypertrophy this is a chronic disease and the likelihood if it had been diagnosed and treated earlier, would not ultimately change the patient's outcome.

Since that time, the appellant and his daughter provided testimony before the Board.  During that hearing, both parties merely repeated their previous assertions.  They did not provide or submit additional documentation that would support their assertions and insinuations.  

There is no additional medical evidence, either positive or negative, concerning the issue now before the Board.  

In essence, the appellant maintains that the VA lack of care he received was faulty and caused the claimed residual - prostate hypertrophy.  Consistent with the analogy to a service-connection claim, since a section 1151 claim is a claim for disability compensation, a appellant is not only required to establish that additional disability occurred following VA treatment, but "must still submit sufficient evidence of a causal nexus between that event and his or her current disability, i.e. that additional disability was due to VA medical care to be ultimately successful on the merits of the claim."  See Wade v. West, 11 Vet. App. 302, 305 (1998); see also Jimison v. West, 13 Vet. App. 75, 77-78 (1999) (claim for benefits under 38 U.S.C. § 1151must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment). 

To establish causation, the competent evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the appellant's additional disability.  Merely showing that an appellant received care, treatment, or examination, and that the appellant now has an additional disability, does not establish a causal relationship between the two.  See 69 Fed. Reg. 46,433-35, codified at 38 C.F.R. § 3.361(c)(1) (2007) (and now (2011)). 

In this case, the Board observes that the appellant was not diagnosed as suffering from prostate hypertrophy when he began receiving treatment at the VA Medical Center in Palm Beach in 2002.  He also was not given a diagnosis of the condition when he underwent extensive urological treatment in the summer of 2004 at the same VA Medical Center.  The Board recognizes that the appellant now suffers from an additional disability that was not present prior to the appellant beginning treatment through the VA in 2002.  However, the Board also points out that a VA doctor has indicated that regardless of the lack of treatment the appellant received, there is no evidence suggesting or insinuating that he would not have developed prostate hypertrophy if he had received proper care.  

Regardless of the question of causation, the Board observes that the current provisions of 38 U.S.C. § 1151 and 38 C.F.R. § 3.361, applicable in this case, require a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA treatment providers.  The record contains two opinions provided for the record addressing this point - the opinion from the VA doctor in January 2006 and the hypothesis provided by the appellant's doctor daughter.  

As reported, the appellant has claimed that he received improper treatment for his prostate disorder.  Yet, the appellant is not a doctor nor has he undergone medical training.  The Board notes that the appellant is competent to report that on which he has personal knowledge, i.e., what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the appellant is a lay person, and as a layperson, he does not have the expertise to opine regarding medical diagnosis or etiology.  He cannot state, with medical certainty, that if he had received a prostate examination in 2002 or 2004 that he would not have developed prostate hypertrophy.  With medical certainty, the appellant cannot claim that the lack of examinations caused an additional, unforeseeable disability.  In the absence of evidence demonstrating that the appellant has the requisite training to proffer medical opinions, the contentions made by him are no more than unsubstantiated conjecture and are of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In other words, the appellant may not self-diagnose or provide an opinion with respect to the causation of a disease or disability.

However, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

The Federal Circuit further stated in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting what was observed regarding the lack of perceived care he received at the VAMC.  The Board also believes that the appellant is sincere in expressing the opinion that he now has an additional disability due to his lack of treatment.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the nature of the appellant's current prostate hypertrophy.  See Barr.  Thus, the lay assertions are not competent or sufficient.

The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

Here there is the VA medical opinion given in January 2006 and the opinion provided by the appellant's doctor daughter.  With respect to the VA doctor's opinion of January 2006, the examiner did review the appellant's statements and the records that were available to be reviewed.  Moreover, the doctor interviewed the appellant with respect to his assertions.  Upon completion of the review, the examiner was not equivocal, vague, or ambiguous with his opinion.  He also provided a rationale for the conclusions that he made.  

With respect to the statements given by the doctor daughter, the Board acknowledges her belief that a lack of treatment or examination led to the development in her father of prostate hypertrophy.  However, the daughter was not present with the appellant when he began going to the VAMC for treatment.  The doctor daughter did not step forward and question the lack of treatment of her father.  It was not until many months after the appellant's treatment in 2004 that she even asserted herself by averring that her father's prostate hypertrophy was due to a lack of treatment.  Moreover, while the doctor daughter proffered her statements, she did not provide any explanation with her theory of malpractice.  She further never addressed the statement given by the VA doctor that indicated that even if the appellant had received treatment, he may have still developed prostate hypertrophy.  In other words, additional comments or statements that would explain the doctor daughter's pronouncement were not provided.  The Board thus finds the assertions made by the appellant's daughter inconclusive and speculative.  In other words, they are not definitive in proving the claim.  The assertions are deemed to be of limited weight as the statements fail to assert a medical basis upon which the supposition was predicated.  The Court has made it clear that medical possibilities and unsupported medical opinions carry negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for weighing medical evidence.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, the probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

An examiner's opinion must be supported by clinical evidence and not merely general conclusions based on a history furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  Consequently, her suppositions on this matter on this particular issue are no better than the facts alleged by the claimant, and may be accorded little weight with regard to the appellant's § 1151 claim.  See also LeShore v. Brown, 8 Vet. App. 406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board would further point out that the VA examiner did not find that there was carelessness, negligence, lack of proper skill, an error in judgment, or a similar instance in fault in the treatment provided by the VA.  While the examiner may have insinuated that the appellant should have had additional testing, he also said that even if the testing had occurred, the appellant could have still developed prostate hypertrophy.  Hence, the Board finds that the VA doctor's opinion of January 2006 to be more probative because it is specific, defined, and not open to interpretation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).

Hence, after review of the evidence, the Board finds that service connection is not warranted for prostate hypertrophy under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).  While the appellant may now have an "additional disability", the probative evidence does not suggest that any additional disability is the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, however; rather, the evidence suggests that regardless of whether additional care was provided to the appellant, he could have still developed prostate hypertrophy.  

Thus, it is the conclusion of the Board that overall, the preponderance of the evidence is against the appellant's claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for prostate hypertrophy.  In reaching this determination the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010).

III.  Atrial Fibrillation with Sick Sinus Syndrome
with Pacemaker Status Post Atrioventricular Nodal Ablation

Per the post-service medical treatment records, the appellant was diagnosed as suffering from paroxysmal atrial fibrillation in 1983.  Such a diagnosis was provided by a private physician and given many years prior to his treatment by VA.  In August 1994, the appellant sustained a right occipital lobe infarct with left sided weakness, which resolved.  Carotid artery studies initially revealed minimal carotid stenosis with bifurcation not amenable to surgical intervention.  

The appellant underwent electronical cardioversion at the VAMC in Miami in October 1994.  After that, he was maintained on Coumadin until May 1995.  At that time, he fell and developed bilateral pneumothoraces requiring chest tubes.  The appellant was taken off of the Coumadin and placed on an aspirin antiplatet therapy.  Per the medical records, the appellant was given information concerning the differences between Coumadin therapy versus aspirin therapy, and he subsequently agreed to the aspirin therapy because he would not have to have repeated blood tests, which he would have had if he continued on the Coumadin.  It is pointed out that it was the appellant's choice to change from Coumadin to aspirin.  He continued on the aspirin therapy until September 2004 when he was switched back to the Coumadin therapy.  

Two years later, in conjunction with his claim, the appellant underwent a cardiac examination at the VA Medical Center in Tampa.  This occurred in January 2006.  After examining the appellant, reviewing his records, and speaking with the appellant and his daughter (the physician), the examiner provided the following annotation in the record:

I believe that the daughter has a good point specifically that if the patient was having symptomatic bradycardia with the syncopal event in 1996, that further evaluation should have been pursued.  Specifically, if he was having bradycardia from his rate control agents, the pacemaker should have been considered at that time.  Radiofrequency ablation was not quite as common a procedure, so I do not think that would be considered malpractice, but that he had his radiofrequency ablation done in 2004, however, he should have at least been considered for a pacemaker to prevent the symptomatic bradycardia.  The atrial fibrillation is likely the cause of the cerebrovascular accident, however, there was a reason why the patient was not on Coumadin due to safety issues, and I would not think this is negligence, rather just an unfortunate complication of his atrial fibrillation.

The disability that he suffered was a hospital stay of over three months in 2004 which I think could have been prevented had this issue been addressed sooner. . . .

....

1.  Opinion:  Standard of care should have been to do further evaluation of possibly arrhythmia after initial syncopal episode, such as Holter monitoring, to rule out bradycardia and need for pacemaker.

....

It's my opinion that the 4 month hospital stay and years of dizziness could have been prevented with more extensive evaluation after the initial syncope in 1996, not that the patient has major residual disability from this issue - because eventually, the patient did get a pacemaker, and has received rehabilitation.  

Another examiner in March 2011 provided additional comments concerning the appellant's treatment:

	. . . in my opinion, [there is] no evidence of departure from standard of care regarding anticoagulation and antiplatelet therapy.  What is notable is that while under care at the VA Medical Center, West Palm Beach, Florida, the veteran did not undergo 24-hour Holter studies to determine the total cause of his cardiac arrhythmia.  I agree with Heart Examiner of January 21, 2006, that the atrial fibrillation was likely the cause of his right occipital cerebrovascular accident.  I agree that there was a reason why the veteran was not on Coumadin due to safety issues.  I would agree that this was not negligence, but rather an unfortunate complication of atrial fibrillation.

I agree . . . that the standard of care would have been to do further evaluation of possible arrhythmia after the initial syncopal episode, such as Holter monitor to rule out bradycardia from sick sinus syndrome or overly aggressive rate control of atrial fibrillation sufficient for need for pacemaker. . . Notes from the VA Medical Center, West Palm Beach, Florida, indicate that the cardiologist was satisfied with rate control from atrial fibrillation using oral digoxin, diltiazem and metoprolol.  There is no indication that the cardiologist might have considered the veteran to have sick sinus syndrome, which would have indicated need for nodal ablation and pacemaker placement.  It is my opinion that there was an unacceptable delay in treatment of not having had 24-hour Holter monitor studies prior to the admission to the VA Medical Center, West Palm Beach, Florida, for urosepsis.  It is not possible to state without speculation that the veteran would not have had the CVAs or progressive mental deterioration had he had the nodal ablation and pacemaker placement earlier.  

A different examiner, in August 2011, provided the following analysis:

OPINION:  The atrial fibrillation with sick sinus syndrome w/pacemaker status post atrioventricular nodal ablation was not caused by or increased by or due to maltreatment or negligence by VA.  The VA health care providers exercised the degree of care that would have been expected by properly evaluating the Veteran's symptoms and conducting sufficient work-ups resulting in no additional disabilities to the Veteran including atrial fibrillation with sick sinus syndrome with pacemaker status post-atrioventricular nodal ablation.  If there were any additional disabilities, they are not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment, the proximate cause of any additional disability was an event not reasonably foreseeable.  

I disagree with that opinion (the VA opinion of March 2011).  There was no sufficient reason to monitor the veteran with 24 hour holter monitor prior to his admission on 7/2004.  Even though the 2005 examiner wrote that the daughter gave history of the veteran's symptomatic bradycardia, syncopal episode in 1996 and a pacemaker should have been inserted, it was only history of hearsay after the fact without documented objective evidence.

The medical opinion must be formed with objective evidences/best possible medical evidences found within the four corners of the record.  The opinion formed based on hearsay and conjectures are mere speculatory remarks such as those examiners' statements. . . . 

According to the medical literatures on the initial clues to the diagnosis of sick sinus syndrome (SSS) are often clinical, as patient's may present with symptoms of lightheadedness, presyncope, syncope, dyspnea on exertion, angina, and/or palpitations.  A routine electrocardiogram (ECG) may provide further information in such patients.

As the chronological medical record states above, there was no substantial history to suspect sick sinus syndrome prior to 2004 admission.  The veteran had known atrial fibrillation, walking 3 miles daily according to his history, no syncopal episode until 8/2004, even then, the physician noted, there was no objective evidence on syncope at that time.

Also, I disagree with the medical opinion provided by Dr. V. Z. during the June 22, 2008 Travel Board hearing . . . She stated "so in 1966 he had a very large stroke."  ". . . at no point did anyone explain to my father that if you choose to anticoagulate with aspirin as opposed to Coumadin your risk of stroke is increase[d].  He never had that knowledge that was the case."

The veteran's right occipital lobe infract was dated as 8/7/1994.  According to the record, the veteran reported that the left sided weakness resolved and he did no report to the physician.  On 8/13/1994, he was brought to the ER because of a syncopal episode which lasted a few seconds while he was in a restaurant.  If he was able to ambulate to a restaurant, it would not [have] been a very large stroke in this examiner's opinion.

Regarding Dr. V. Z.'s claim that no one explained to her father that if you choose to anticoagulate with aspirin as opposed to Coumadin your risk of stroke is increased.  He never had that knowledge that [that] was the case.  I disagree with the basic premise of that argument because he self discontinued Coumadin 3 months prior to the 8/1994 event, right CVA, also according to the neurologist's note aspirin is the choice of treatment for the internal carotid related CVA such as this veteran.  However the veteran was advised to continue on Coumadin addition to the aspirin because of his atrial fibrillation.  

Since the above opinion, no additional medical information has been presented or received by the VA with respect to this issue.

As previously noted above, compensation may be paid for a qualifying additional disability or qualifying death, not the result of the service member's willful misconduct, caused by hospital care (or the lack thereof), medical or surgical treatment, or examination furnished the service member when the proximate cause of the disability or death was: 

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable. 

38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).  

For claims received by VA on or after October 1, 1997, in order for compensation for additional disability or death due to hospital care, medical or surgical treatment, examination, to be authorized, there must be actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the service member's failure to follow medical instructions.  38 C.F.R. § 3.361 (2011). 

It must be shown that the hospital care, medical or surgical treatment, or examination caused the service member's additional disability or death and that: 

(i)  VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that 

(ii)  VA furnished the hospital care, medical or surgical treatment, or examination without the service member's or, in appropriate cases, the service member's representative's informed consent. 

To establish the proximate cause of an additional disability or death it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a service member's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (2011).  

It is the Board's responsibility to weigh the evidence (both favorable and unfavorable) and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this responsibility is more difficult when medical opinions diverge.  And at the same time, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In this case, there is the opinion of the appellant's doctor daughter and then the other pro-appellant opinions provided by the VA examiners.  While the appellant's daughter's statements might be construed as possibly biased and slanted towards her father, those statements and opinions can still be found to be competent, if not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that a pecuniary interest may effect the credibility of a claimant's testimony); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In all instances where the evidence supports the appellant's contentions, the individual doctors who provided the opinions are medical experts and they have all concluded that the lack of treatment and testing performed at the VAMC in 2006 caused an additional disability.  In all three instances, whether it be written or testimonial, the three doctors have provided rationale to support their opinions.  With respect to the appellant's daughter's statements, while the daughter did not provide an exacting discussion of the reasoning behind her assertions, the other two doctors did provide such reasoning and that reasoning can be used to bolster the doctor daughter's assertions.  

The Board would note at this point that the additional disability is the additional cardiac condition the appellant endured because he was not provided with nodal ablation and pacemaker placement.  

Having found that VA lack of care and treatment caused an additional disability, the next question is whether the proximate cause was due to fault on the part of VA in rendering the treatment, by an event not reasonably foreseeable, or by the VA vocational rehabilitation or compensated work therapy program.  In this situation, there are three doctors, independent of one another, who have opined that the additional residual disabilities from which the appellant now suffers were proximately caused by VA's action in not subjecting the appellant to nodal ablation and the earlier placement of a pacemaker.  In sum, resolving all reasonable doubt in the service member's favor, the Board finds that the VAMC medical care providers decisions to not provide the appellant with additional testing was the precipitating cause of the implantation of a pacemaker and nodal ablation, and that these conditions were not reasonably foreseeable.  For these reasons, the claim for § 1151 benefits is granted.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

IV.  Dementia

The remaining issue on appeal involves dementia and whether compensation is due to the appellant pursuant to 38 U.S.C.A. § 1151 claimed to be as a result of treatment, or the lack thereof, of the Palm Beach VAMC.  

A review of the record reveals that in August 1994, the appellant was admitted to the Miami VA Medical Center.  At that time, it was noted that he had a history of chronic atrial fibrillation.  After suffering from weakness in his appendages and left side, along with experiencing a "blackout", the appellant sought treatment through the VA health care system.  He was admitted to hospital for fifteen days.  During his stay, neuropsychiatric testing was accomplished that revealed mild impairment likely secondary to compromised brain functioning.  The discharge report reported that there were decreases in the appellant's visual spacial functioning along with limitations in sustaining cognitive setting.  The examiner indicated that the appellant should not be driving and that further testing needed to be accomplished with respect to his cognitive ability.  

In conjunction with this claim for benefits, the appellant underwent a VA neurological deficits examination in January 2006.  It was noted in the examination report that the appellant had suffered from a stroke involving the right hemisphere and that this had occurred in 1996.  The appellant's doctor daughter told the examiner that since 1996, the appellant's cognitive behavior had decreased to the point that his judgment had become impaired.  The examiner found that the appellant was, indeed, suffering from dementia, that it was a residual of a stroke that occurred in 1996, and that the condition, while work-preventing, would not restrict the appellant in the performance of the activities of daily living.  

Following that examination, the appellant and his doctor daughter provided testimony before the Board.  During that hearing, both parties merely insinuated that the treatment the appellant had received from the VA led to his diminished capacity.  They were not specific in their statements nor did they provide any rationale as to why the treatment by VA and not the stroke of 1996 was to blame for the appellant's dementia.  Moreover, neither individual was specific as to what lack of treatment directly lead to the appellant's dementia.  

As with the other disabilities on appeal, a VA doctor provided an opinion with respect to this claim in May 2011.  In his opinion, the doctor stated the following:

In regards to Neurological Disorder Examination, documents found in the two volumes of the Claims file revealed that the veteran was followed for deteriorating mental status in the VA Medical Center, West Palm Beach, Florida, and in fact in the daughter's presence, had normal mini-mental status examinations . . . Subsequent SPECT scans reveals decreased uptake in the right temporaparietal regions suggesting a superimposed Alzheimer dementia, which may be asymmetrical.  To state that the veteran's Alzheimer dementia or possible multiinfarct dementia would have been prevented by earlier placement of a cardiac pacemaker after AV nodal ablation would require that I resort to speculation. . . . 

The reviewer in August 2011 did not provide any comments with respect to the appellant's dementia claim. 

A further review of the appellant's medical records extending from 1994 onward are negative for any additional opinions concerning the etiology of the appellant's current dementia.  Those same records do not contain any suggestions that the appellant's treatment in general produced his current dementia.  

As indicated, the appellant is seeking compensation under the provisions of 38 U.S.C. § 1151 for dementia.  As was discussed in the law and regulations section above, in order to substantiate a claim under 38 U.S.C. § 1151, the evidence must show that VA treatment (or lack thereof) caused additional disability, and that such was the result of either negligence or carelessness on the part of VA or an event not reasonably foreseeable.  The question of whether the appellant has additional disabilities and whether such are related to his treatment at the VA Medical Center in West Palm Beach in 2006 is essentially medical in nature, as are the matters of negligence, etcetera, and foreseeability.  

Upon reviewing the medical evidence, it seems clear that the appellant began, unfortunately, suffering from dementia, and the prodromas thereof, immediately following his 1994 cardiac problems and the 1996 stroke.  This was ten and twelve years prior to his treatment that has been called into question that occurred in 2006.  There is no doubt that he now suffers from such a disorder.  However, there is no credible medical evidence showing that this disability was due to carelessness, negligence, etcetera, on the part of VA; or whether such a condition is the result of the nontreatment purportedly received, which was not reasonably foreseeable.

The Board recognizes that the appellant's doctor daughter is a doctor of internal medicine and that she could be considered an expert.  However, as reported above, she has merely made affirmations that the appellant's dementia was caused by his VA treatment.  She has not provided any rationale to her assertions.  She has not submitted any additional medical evidence that would support her bare assertions.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the appellant's daughter failed to provide any reasons or bases as to why she concluded that the appellant's dementia was not foreseeable, and, more importantly, why the dementia was caused by or the result of a lack of treatment given by the VAMC.  Without supporting rationale, the Board finds this to be a bare conclusion and to be of little probative value.

The only remaining evidence in support of the appellant's claim consists of his lay statements.  The appellant as a lay person is competent to offer an opinion on a simple medical condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer)).  Competency is a question of fact, which is to be addressed by the Board.  See Jandreau at 1377.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159 (2011); Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.)

Whether the appellant's dementia is the result of carelessness, negligence, etcetera, or unforeseeable, cannot be determined by the appellant based on his perceived observations.  See 38 C.F.R. § 3.159 (2011).  Further, it is not argued or shown that the appellant is otherwise qualified through specialized education, training, or experience in health care to offer an opinion on fault on the part of VA regarding the surgery or on the standard of care of a reasonable health care provider, which are factors in determining entitlement to compensation benefits under 38 U.S.C.A. § 1151.  For these reasons, the Board rejects the appellant's lay opinion as competent evidence to substantiate the claim on the question of fault of the part of VA.

Additionally, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  See 38 C.F.R. § 3.159 (2011).  A VA examiner, in January 2006, has stated that it is more likely than not that the appellant's dementia began as a result of the appellant's stroke in 1996.  The medical evidence itself suggests that when the appellant was treated in August 1994 for cardiac complications, he was already beginning to experience brain degradation.  The examiner further concluded that there was nothing in the medical record that would suggest that the appellant's dementia began or was a result of a lack of care provided to him.  In other words, the examiner did not point to any of carelessness, negligence, error in judgment, or any lack of skill in evaluating and treating the patient medically.

As discussed, a VA examiner has concluded that while the appellant may now suffer from dementia, and that it may be more severe now than in 2004, it is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment, or the lack thereof, or due to an event not reasonably foreseeable.  The VA examiner provided a reasoned opinion based on complete review of the record.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review and specifically discussed evidence contained in the claims file.  There is no indication that the VA doctor was not fully aware of the appellant's past medical history or that any relevant facts were misstated.  Therefore, the Board finds the doctor's opinion of January 2006 to be of great probative value, and that the appellant has not produced competent evidence to counter this opinion.  

Having carefully considered the evidence pertaining to the appellant's claim involving dementia, the Board concludes that the legal requirements are not met for compensation under 38 U.S.C.A. § 1151.  Simply put, the greater weight of probative evidence is against finding that he suffered additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing (or not furnishing) medical treatment, or that the residuals were not reasonably foreseeable.  The claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to compensation under 38 U.S.C. § 1151 for dementia.  The benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for kidney stones claimed to be as a result of medical treatment, or the lack thereof, at the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida, and associated VA health care facilities, is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for multiple urinary tract infections claimed to be as a result of medical treatment, or the lack thereof, at the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida, and associated VA health care facilities, is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for prostate hypertrophy claimed to be as a result of medical treatment, or the lack thereof, at the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida, and associated VA health care facilities, is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for atrial fibrillation with sick sinus syndrome with a pacemaker status post-atrioventricular nodal ablation claimed to be as a result of medical treatment, or the lack thereof, at the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida, and associated VA health care facilities, is granted.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for dementia claimed to be as a result of medical treatment, or the lack thereof, at the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida, and associated VA health care facilities, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


